Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I claims 1-12 in the reply filed on 13 September 2022 is acknowledged. Since applicant did not traverse the restriction requirement, applicant’s response is considered without traverse. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 1-12 is contained herein below.
Groups II and III Claims 13-15 and 16-18 respectively, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected, there being no allowable generic or linking claim. 

Priority
This application claims foreign priority to Republic of Korea 10-2019-0042133 filed 04/10/2019 and to Republic of Korea 10-2020-0032057 filed 03/16/2020, under 35 U.S.C. 119(a)-(d). The certified copy of the priority documents has been filed in the instant application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al (US 7,279,176).
West et al teaches the biodegradable polymer acryloyl-PEG-Cys-NO (Fig 1; col. 16, claim 5). The polymer has the photopolymerizable acryloyl group and a functional group with a nitric oxide-releasing compound (as in claims 1 and 3).
Therefore, West et al anticipates claims 1 and 3.

Claim(s) 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damodaran et al (J. Mater. Chem., 2012, 22, 5990; cited in IDS filed 05/12/2021).
Damodaran et al teaches electrospun nanofiber of made from the biodegradable polymer poly(lactic-co-glycolic-co-hydroxymethyl propionic acid) linked to a nitric oxide releasing functionality (Abstract; page 5992-part 2.2, page 5994-part 2.6). This teaching of Damodaran reads on the limitations of claims 10 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over West et al (US 7,279,176) in view of Damodaran et al (J. Mater. Chem., 2012, 22, 5990; cited in IDS filed 05/12/2021) and further in view of Mather et al (US 8,394,393).
The teaching of Mather and Damodaran are set forth above. In addition, Damodaran teaches that its biodegradable polymer is for NO storage and kinetically controlled NO delivery (page 5991, right col., end of first full para). The polymer used by Damodaran also has the poly(lactic-co-glycolic part as in claim 2 and also has the carboxyl group on the polymer (part of the limitation of claim 8). Mather and Damodaran et al do not teach some of the polymers recited in claim 2, some of the NO donors as in claims 3-5, the photopolymerizable groups as in claim 6 and the limitations of claims 7-9 and 11-12. 
Mather’s invention deals with composite containing NO donors (Abstract). The NO donors are diazeniumdiolates and S-nitosothiols. The NO donors are present on linear polymers one of which is polycaprolactone (col. 3, lines 19-34; polycaprolactone as in claims 2 and 12; nitrosothiols and diazeniumdiolates as in claim 3). Mather also teaches the use of a polymer like polyalkylmethacrylate, polyethylene methacrylate (Table 2 at col. 6; as in claim 6). Another embodiment of Mather is making of fibers via electrospinning (col. 4, lines 35-44) for various applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the polymer having the polymers, NO donors, photopolymerizable functional groups as in claims 2-3 and 6 since polymer’s having the claimed groups and NO donors and fibers containing them are known in the art for use in various applications.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (B) and (C) above are seen to be applicable here since based on the prior art teachings, polymers having hydroxyl or carboxyl groups and photopolymerizable groups containing NO donors are known in the art for storage and release of NO in various applications. Thus, it is obvious to combine prior art elements and arrive at the claimed polymers. It would be obvious to the artisan to use the polymers as in claim 2, the NO donors as in claims 4-5, the functional groups as in claim 6 and the polymers as in claims 7-9 and 11 in order to look for NO donor polymers that are efficient NO donors for the applications taught in the prior art. Such is well within the skill of the artisn to recognize and perform in view of the combined teachings of the prior art.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to make the claimed polymers having NO donors conjugated to them in order to look for efficient NO donors for the various applications taught in the prior art.


Conclusion
Elected claims 1-12 (Group I) are rejected.
Groups II and III Claims 13-15 and 16-18 respectively, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected, there being no allowable generic or linking claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623